Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors and Stockholders Golden Phoenix Minerals, Inc. American Fork, Utah We hereby consent to the incorporation by reference in the Registration Statement (No. 333-175334) on Form S-1 and Registration Statements (No.’s 333-152332, 333-153912 and 333-138860) on Form S-8 of Golden Phoenix Minerals, Inc. of our report dated March , 2015 relating to our audit of the consolidated financial statements, included in the Annual Report on Form 10-K of Golden Phoenix Minerals, Inc. for the years ended December 31, 2014 and 2013. HJ & Associates, LLC Salt Lake City, Utah March 30, 2015
